F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                             JUL 13 1999
                                  TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                  Clerk

 FERMAN JONES,

           Plaintiff-Appellant,


           v.                                               No. 99-6040


 KAREN EVANS,                                         (D.C. No. CIV-98-469-M)
                                                            (W.D. Okla.)
           Defendant-Appellee.


                              ORDER AND JUDGMENT           *




Before ANDERSON, KELLY and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Ferman Jones, appearing pro se and     in forma pauperis , appeals

from the district court’s dismissal of his 42 U.S.C. § 1983 claim against his


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
former state public defender. We exercise jurisdiction pursuant to 28 U.S.C.

§ 1291 and affirm.

      Jones complains that defendant Karen Evans, in her former role as an

Oklahoma County public defender, “manufactured claims, forcing [him to be] sent

to the Vinita State Hospital,” and thereby denied him access to the courts. The

district court dismissed Jones’ complaint for failure to state a claim upon which

relief may be granted because Evans is not a state actor. Potential liability under

§ 1983 attaches only to persons who are acting under color of state law. The

Supreme Court expressly held in   Polk County v. Dodson , 454 U.S. 312, 325

(1981), that “a public defender does not act under color of state law when

performing a lawyer’s traditional functions as counsel to a defendant in a criminal

proceeding.” Accordingly, the judgment of the district court is AFFIRMED. The

mandate shall issue forthwith.

                                               Entered for the Court

                                               Mary Beck Briscoe
                                               Circuit Judge




                                         -2-